Citation Nr: 9923585	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right thigh 
disorder.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied service connection for a right thigh disorder, skin 
disorder, and back disorder.  The veteran perfected a timely 
appeal.

In March 1997, the RO granted service connection for kyphosis 
dorsalis juvenilis with scoliosis and lordosis.  The grant of 
service connection is considered a full grant of the benefit 
sought with regard to that issue.  Grantham v. Brown, 114 
F.3d 1156 (1997).  


FINDINGS OF FACT

1.  Medical evidence demonstrates that the veteran has a 
current right thigh disorder, namely muscle strain, which 
began during active service.

2.  There is no competent evidence of a nexus between a skin 
disorder and active service.


CONCLUSIONS OF LAW

1.  A right thigh disorder was incurred during active 
military service.  38 U.S.C.A. § 1110 (West 1991).

2.  The claim of service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records contain a statement dated in December 
1965 from a private physician in which he reported that the 
veteran was seen with complaints of low back pain radiating 
to the right hip and lower extremity.  In a statement dated 
in January 1967, and also contained in the service medical 
records, the same private physician reported that the veteran 
had been seen with complaints that included occasional 
burning sensation in the trunk and lower extremities.  The 
service medical records show that on pre-induction 
examination in October 1966, there were no findings referable 
to the skin or right thigh.

The service medical records also show that in January 1968, 
the veteran was referred to an orthopedic clinic for 
evaluation of complaints of pain when lifting and bending.  
On orthopedic evaluation in March 1968, the veteran reported 
that he had been kicking a football in February 1968, when he 
noted the spontaneous onset of sharp pain in the anterior 
aspect of the right thigh.  He reported that the pain had 
persisted since that time.  On examination there was a 
slightly tender area in the mid portion of the right 
quadriceps mechanism.  The diagnosis was muscle strain right 
leg.  Service medical records contain one entry wherein the 
veteran complained of a skin rash.  An entry dated in August 
1968 noted that the veteran had had a callus on the right 
foot and a minor wart on the ball of the foot which was 
trimmed.  In a report of medical history completed for 
separation from service in October 1968, the veteran reported 
no complaints referable to the skin or right thigh.  The 
veteran's October 1968 separation examination showed normal 
skin, lower extremities, and musculoskeletal system.  The 
veteran was discharged on the basis of a finding that he had 
been erroneously inducted.

VA outpatient treatment records dated from July to December 
1991 show that in July 1991, the veteran was seen with 
pruritic scaling rash over his feet and buttocks.  
Erythematous and scaling lesions were noted over the feet.  
There were very small papules scattered near the crease of 
the buttocks.  In July and November 1991 the veteran was seen 
with complaints of foot itch and follicitus of the buttocks.  
The diagnosis was fungal infection of feet and toenails.  In 
November 1991, the veteran was seen with complaints of 
itching on genital and buttocks.  The diagnosis was fungal 
skin infection.  In December 1991, the veteran was diagnosed 
with tinea cruris. 

Private medical records dated in September 1992,  show that 
the veteran was seen for a rash on his feet and groin.  On 
examination, erythematous macula rash in groin was noted.  
Also noted was dry scaling rash lateral feet.  The diagnosis 
was Monilia and athletes foot. 

The veteran was accorded a VA skin examination in February 
1994.  At that time, he reported a recurrent rash in the 
groin for twenty-six years.  He reported treatment with 
Griseofulvin and multiple topical antifungal creams.  The 
veteran reported that the rash in his groin cleared, but 
recurred one month after discontinuing treatment.  He 
reported a rash on his feet for the past twenty years and a 
persistent rash on his buttocks for the past five years.  His 
primary complaint was itching.  On examination, the groin was 
clear.  There were three resolving follicular papules on the 
left buttock.  There was scaling of the fourth toe webs with 
discoloration of the toenails.  The diagnoses were tinea 
pedis, with onychomycosis, history of tinea cruris, and 
folliculitis of the buttocks.  

VA outpatient treatment records dated from July to August 
1994 show that the veteran was seen and treated for tinea 
cruris and skin rash in the groin area.   

The veteran was accorded a personal hearing in January 1995.  
At that time, he testified that he injured his right thigh 
while kicking a football in service.  He testified that he 
experienced pain and swelling.  He testified that he 
reinjured his right thigh when he jumped of a truck.  There 
was no reported post service treatment.  He reported that a 
physician told him that it was felt that he had a muscle tear 
with resultant dimple which could not be repaired.  He 
testified that he had a groin itch that began during service.  
He testified that he had a callus and wart on his left foot 
which was treated with a clear liquid with no residual.  He 
testified that approximately a year after leaving service his 
foot itch disorder began.  The veteran testified that he has 
had ongoing problems with his toenails and the skin between 
his toes.  He also reported an ongoing skin problem in his 
buttocks area.  

The veteran was accorded a VA muscle examination in October 
1996.  On examination, the right thigh muscle appeared to be 
normal when the veteran was lying relaxed on the examining 
table.  There was no indentation and there was no atrophy.  
However, when the veteran contracted the quadriceps muscle, 
there was a slight indentation about 15 centimeters above the 
patellar.  There was no muscle mass, no mass palpable in the 
quadriceps muscle, no sign of myositis ossificans.  There was 
no limitation of motion of the quadriceps muscle.  Flexion of 
the knee was to 145 degrees.  There was no real limitation of 
the quadriceps muscle function.  The diagnosis was partial 
rupture of right quadriceps muscle with very slight 
indentation in full contraction of the muscle, but no change 
in contour of the muscle and no change in the motion of the 
muscle, and no limitation of extension or flexion of the 
muscle.  The examiner opined that it was probable that the 
veteran's signs and symptoms were present prior to induction 
and that they were aggravated by induction activities.  He 
also noted that the incomplete rupture of the quadriceps 
muscle of the right thigh was not functionally impairing any 
of the veteran's activity.  The veteran reported very mild 
occasional symptoms lasting a few seconds and occurring every 
two weeks.  The examiner noted that this residual problem was 
minimal.  

The same examiner re-evaluated the veteran in January 1997.  
On examination, there was no difference in the countour of 
the two quadriceps muscles.  There was no defect in the right 
anterior thigh.  The right thigh was 55 centimeters in 
circumference and identical with the left quadriceps muscle.  
X-rays showed no ossification or calcification in the muscle, 
there was no myositis ossificans.  Muscle strength was good 
and strong.  The veteran could hold the knee at full 
extension and with all his muscle and weight.  The examiner 
stated that there was no question that "the injury" 
occurred in service and that service had aggravated the thigh 
problem.  The diagnosis was muscle strain without muscle 
rupture.  

Pertinent Law and Regulation

The threshold question to be answered with regard to these 
claims is whether the veteran has presented evidence that 
they are well grounded, that is, that they are claims which 
are plausible and meritorious on their own or capable of 
substantiation.  If he has not presented such evidence, his 
appeal must fail and the Board has no further duty to assist 
him in the development of his claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' is required."  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has further held that 
"Congress specifically limits entitlement for service 
connected disease or injury to cases or incidents that result 
in a disability.  In the absence of proof of a present 
disability, there could be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  A lay person is 
not competent to make a medical diagnosis which would relate 
a medical disorder to a specific cause.  Therefore, if the 
determinative issue is one of medical etiology or medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit, 5 Vet. App. 91.

The case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as truth for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993)

In general, service connection will be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in line of duty.  38 
U.S.C.A. § 1110 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis first shown as a clear-cut clinical 
entity, at some later date. For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1998).

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may be still well grounded or reopened on the basis of 
§ 3.303(b) if the condition is present during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Analysis

Right Thigh Disorder 

Initially, the Board has found that the veteran has presented 
a well-grounded claim for service connection for right thigh 
disorder, that is, a claim which is plausible.  38 U.S.C.A. § 
5107(a).  The veteran has a current diagnosis of muscle 
strain, right leg, and a VA examiner has linked the current 
disability to service.  Since the claim is well grounded, VA 
has a duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  In this regard, the Board notes that 
the veteran's service medical records have been obtained and 
VA examination reports have been obtained and associated with 
his claims folder.  The Board concludes that adequate 
evidence has been obtained to address the veteran's claim.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The RO denied the claim, at least in part, because of a 
finding that the veteran did not have a current disability.  
However, the Board finds that the examiner's diagnosis, 
together with the report of occasional pain and the finding 
of a slight indentation in the quadriceps, provides competent 
evidence of current disability.  While there is no clinical 
evidence of the claimed disability for many years after 
service, the Board finds that the examiner's opinion places 
the evidence in relative equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for the currently diagnosed 
right thigh strain.

Skin Disorder

As noted above, the service medical records show that the 
veteran was seen on one occasion with complaints of a skin 
rash.  Thus there is competent evidence of inservice disease.

A skin disorder, namely a fungal skin infection, was found on 
VA outpatient treatment in November 1991.  Subsequent skin 
disorders (i.e. tinea pedis, tinea cruris, and folliculitis) 
were found in private medical records and VA examination.  
These findings constitute competent evidence of a current 
disability.  However, no medical professional has linked the 
various skin disorders to service.  The veteran has contended 
that his skin disorders are related to service; however, as 
is pointed out above, the Court has held that a lay opinion 
as to etiology cannot constitute competent evidence of a 
nexus between a current disability and service.

During his February 1994 VA examination, the veteran reported 
a twenty-six year history of recurrent skin rash in his 
groin.  With this statement he appears to be asserting that 
he has had a continuity of symptomatology since service.  
While he is competent to assert such continuity of 
symptomatology, competent medical evidence would still be 
needed to link the current skin disorders with that 
symptomatology.  Clyburn v. West, 12 Vet. App. 296 (1999).

In the absence of competent evidence of a nexus between 
current skin disorder and the veteran's service, the claim is 
not well grounded and must be denied.

The veteran has not reported the existence of any evidence 
that could serve to render his claim well grounded.  The 
Board notes that the RO has informed the veteran of the 
evidence necessary to make his claims well grounded in its 
notices of decisions and in the statement of the case and the 
March 1998 supplemental statement of the case.



ORDER

Service connection for a right thigh disorder, m is granted.

Service connection for a skin disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

